Citation Nr: 1028882	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  03-29 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured right humerus, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty from January 1955 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which granted an increased 10 percent rating for 
residuals of a fractured right humerus, effective December 31, 
2001.  In a July 2003 rating decision, the RO increased the 
rating for the right shoulder disability to 20 percent, effective 
December 31, 2001.  Thereafter, jurisdiction of the case was 
transferred to the RO in Phoenix, Arizona.

The Veteran testified at an April 2007 Travel Board hearing.

In September 2007, the Board denied entitlement to a rating in 
excess of 20 percent for residuals of a fractured right humerus.  
The appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2008, the 
Court issued an order that granted a Joint Motion for Remand 
(JMR) and vacated the Board's September 2007 decision denying an 
increased rating claim and remanded the matter to the Board for 
action in compliance with the motion.

In August 2009, the Board remanded the claim for further 
evidentiary development.  The case has been returned to the 
Board.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a fractured right humerus are not 
manifested by ankylosis of scapulohumeral articulation; 
limitation of motion of the arm to midway between side and 
shoulder level; by malunion of the humerus with marked deformity; 
or by recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm movements.

2.  Right elbow strain manifested by limitation of motion is a 
residual of the inservice fracture of the right humerus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
residuals of a fractured right humerus are not met.  38 U.S.C. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1, 4.2, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2009).

2.  Right elbow strain meets the criteria for a 10 percent 
evaluation. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 5206.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

The Board finds that in this case the requirements of 38 U.S.C.A. 
§§ 5103 and 38 U.S.C.A. § 5103A have been met.  There is no issue 
as to providing an appropriate application form or completeness 
of the application.  VA notified the Veteran in January 2002, 
March 2004 and September 2009 correspondence of the information 
and evidence needed to substantiate and complete his claim of 
entitlement to an increased rating for the right shoulder 
disability, to include notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  He was provided notice of how effective dates 
are determined in March 2006 and September 2009 correspondence.  
The claim was readjudicated in an April 2010 supplemental 
statement of the case.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to present pertinent evidence and 
testimony.   

In a September 2007 Board decision denying an increased rating 
for residuals of a fractured right humerus referred to the 
findings of a May 2006 VA examiner.  The JMR also referred to the 
Board's reliance on the May 2006 VA examination report.  When the 
claim was returned to the Board in August 2009, the May 2006 
examination report could not be located.  The Board remanded the 
case in order to obtain a copy of the May 2006 VA examination 
report.  In response to the Board's remand request, a search of 
the Veteran's temporary claims file at the Phoenix RO was 
conducted which yielded negative results.  Additional attempts by 
the Board to retrieve the May 2006 examination report from the 
Phoenix VA Medical Center also yielded negative results.  As all 
attempts to retrieve the missing VA examination report have been 
made, the Board will proceed with an evaluation of the claim 
without the May 2006 examination report.

In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  38 C.F.R. 
§ 3.159(c).




Increased Rating for Right Shoulder - Rating Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right shoulder disorder.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which a service-connected disability 
adversely affects the appellant's ability to function under the 
ordinary conditions of daily life, and an assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Rating factors for a musculoskeletal disorder include 
functional loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion, weakened movement, excess fatigability, swelling and pain 
on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

Because the Veteran is right arm dominant, the right shoulder 
disability is evaluated as a major joint.  

Under Diagnostic Code 5200, ankylosis of the scapulohumeral joint 
warrants a 30 percent evaluation for favorable ankylosis and a 40 
percent evaluation for intermediate ankylosis between favorable 
and unfavorable.

Diagnostic Code 5201 provides a 20 percent rating when arm motion 
is limited to shoulder level, a 30 percent rating when arm motion 
is limited to midway between the side and shoulder, and a 40 
percent rating when arm motion is limited to 25 degrees from the 
side.

Normal range of motion of the shoulder is flexion from 0 to 180 
degrees, abduction from 0 to 180 degrees, external rotation from 
0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 
C.F.R. § 4.71a, Plate I (2009).  In determining whether the 
appellant has limitation of motion to shoulder level, it is 
necessary to consider reports of forward flexion and abduction.  
See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).   

Under Diagnostic Code 5202, recurrent dislocation at the 
scapulohumeral joint with frequent episodes and guarding of all 
arm movements warrants a 30 percent evaluation.  Fibrous union of 
the humerus warrants a 50 percent evaluation.

Under Diagnostic Code 5206, limitation of flexion of the elbow to 
100 degrees warrants a 10 percent evaluation. Limitation of 
flexion to 110 degrees is noncompensable.

The words "slight", "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6.  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6.

Background

The Veteran contends that his right shoulder disorder is more 
severe than the current 20 percent disability rating.  

Historically, service connection for dislocation of the right 
shoulder was established in a November 1990 rating decision.  A 
noncompensable rating was assigned under Diagnostic Code 5202. 

The Veteran's current claim for an increased rating for the right 
shoulder disability 
was received in December 2001.

VA outpatient treatment records dated from 1999 to 2000 show that 
the Veteran sought ongoing treatment for his right shoulder.  In 
a May 1999 treatment record, it was noted that the Veteran had 
decreased range of motion in the shoulders, especially with 
internal and external rotation.  

A December 2000 letter was received from C. J. Yoon, M.D.  Dr. 
Yoon reported treating the Veteran earlier that month and that an 
MRI of the right shoulder was done which showed full thickness of 
the rotator cuff tear which had calcified.  Dr. Yoon noted that 
the Veteran continued to complain of severe pain in the right 
shoulder and that he had limited range of motion.  It was also 
noted that the Veteran complained of tingling and numbness in 
both upper extremities which comes and goes.  Examination of the 
Veteran's right shoulder revealed limited range of motion  of 
abduction and external rotation.  Severe tenderness was noted in 
the subdeltoid bursa area and supraspinatus tendon area.    

In a January 2001 letter, Dr. Yoon reported further evaluating 
the Veteran for his right shoulder disability that same month.  
Examination of the right shoulder revealed that range of motion 
was slightly limited with tenderness in the biceps grooves.  

On VA peripheral nerves examination in February 2002, the Veteran 
reported that he experienced numbness and tingling in his right 
arm.  He stated that he had difficulty with holding on to things 
with his hands, especially the right hand.  He indicated that he 
had difficulty with buttoning his shirt, combing his hair or 
lifting his arm above his shoulder.  Motor examination revealed 
atrophy in the small muscles of the hand, right slightly greater 
than the left.  There was also weakness in the finger abductor 
and adductors in both hands, right slightly greater than the 
left.  It was noted that the there might be some mild weakness in 
the right wrist extension compared to the left wrist extension.  
The right hand took on a claw-like posturing.  Reflexes were 
diminished throughout.  The sensory examination failed to reveal 
any nerve root distribution-type sensory loss.  There was some 
diffuse numbness in the right hand in a non-peripheral nerve or 
dermatomal distribution.  The assessment included right humerus 
fracture with no residuals.  The examiner noted that there was no 
evidence of any nerve damage.  The examiner further determined 
that the veteran's claw-like appearance of the right hand and 
mild carpal tunnel syndrome were not related to his right humerus 
fracture.

On VA orthopedic examination in February 2002, the Veteran 
complained of intermittent pain involving his proximal arm and 
his shoulder.  He was able to perform activities of daily living 
without limitation, but he occasionally used a cane.  He was 
currently retired but he previously worked in construction.  
Physical examination of the right shoulder revealed forward 
flexion to 130 degrees with pain at 130 degrees.  Extension was 
to 35 degrees further limited by pain at 35 degrees.  Internal 
rotation was to 45 degrees with pain at 45 degrees.  External 
rotation was to 50 degrees with pain at 50 degrees.  Abduction 
was to 135 degrees with pain at 235 degrees and adduction was to 
40 degrees with pain at 40 degrees.  Examination of the right 
humerus revealed no appreciable joint deformities but there was 
moderate tenderness to the deep palpation over the anterior, 
posterior and lateral aspect of the right humerus in comparison 
to the left.  The diagnosis included comminuted fracture of the 
right humerus in the past with normal x-ray and no residuals.     

VA outpatient treatment reports dated in 2004 show that the 
Veteran continued to complain of right shoulder pain.  A March 
2004 EMG consultation revealed evidence of sensory motor 
peripheral neuropathy of both hands.  In an April 2004 treatment 
report, the examiner concluded that the Veteran's humerus 
fracture was well-healed and in satisfactory position.  The 
examiner did not believe that the Veteran's current neurological 
problems were related to the fracture since it is symmetrical 
with the other side.

An August 2005 letter was received from T. C. Edwards, D.O.  Dr. 
Edwards reported that the Veteran has been a patient for the past 
two years and at this point was requesting a reevaluation and 
possible increase in disability relative to progressive inability 
to use his right arm and hand.  The Veteran felt that his problem 
was progressing.  Dr. Edwards reported that the Veteran was 
having trouble writing, eating, and that he has virtually no 
grip.  He also reported problems with bathing and difficulty with 
maintaining personal hygiene because of the inability to use the 
hand.  Dr. Edwards concurred with Veteran and felt that he should 
be reevaluated.

A May 2006 private medical record from K.E. Root, D.O., indicates 
that a right upper extremity peripheral nerve injury is probably 
a medical cord traumatic brachial plexopathy which occurred 
during military service.  Dr. Root also stated that the claw-hand 
contracture deformity of the right hand dates from the traumatic 
injury (fractured humerus) during military service.

The Veteran underwent a VA orthopedic examination in December 
2009.  He reported that he has not undergone any surgery for his 
right shoulder.  He stated that his right shoulder hurts daily 
and that it is severe.  He denied any flare-ups.  Examination of 
the right shoulder revealed no tenderness to palpation.  Range of 
motion study was completed only twice due to complaints of pain.  
Flexion was to 80 degrees.  Extension was to 15 degrees.  
Abduction was to 65 and 70 degrees.  Internal rotation was to 40 
degrees and external rotation was to 60 degrees.  The diagnosis 
was right humerus healed fracture with minor functional 
impairment.  There was no weakness, fatigability or 
incoordination.  In addition, the Veteran was diagnosed with 
right shoulder strain with moderately severe functional 
impairment.  There was no weakness, fatigability or 
incoordination.  He was also diagnosed with right elbow strain 
with moderately severe to severe functional impairment.  There 
was no gross weakness, fatigability or incoordination.  The 
examiner noted that the right shoulder and right elbow are 
involved joints subsequent to the residuals of the fractured 
right humerus.  

The Veteran also underwent a VA neurological examination in 
January 2010.  He was diagnosed as having severe predominately 
axonal sensorimotor polyneuropathy and mild hemiparesis and 
hemisensory loss most likely from a small, old left subcortical 
stroke.  The examiner commented that the neurological impairments 
following a humerus fracture are seen immediately after the 
fracture and after any stretch or compression of the surrounding 
nerves and plexus.  The examiner stated that the neurological 
impairments do not appear or progress decades later at the wrist 
(carpal tunnel syndrome) or at the cervical spine and produce a 
claw-hand.  In addition, the examiner stated that there is 
electrophysiologic evidence of severe polyneuropathy which 
affects nerves other than those in the right upper extremity.  
She opinioned that since diabetes is the most common cause of 
peripheral neuropathy and since the Veteran is diabetic; it is 
likely contributing to the progression of the neuropathy.  It was 
also noted that the Veteran's physical examination was consistent 
with mild right hemiparesis and hemisensory loss from a small 
left subcortical lesion in the brain, most likely an old lacunar 
stroke.  It was concluded that there are likely at least two 
separate problems affecting the right upper extremity.   

Analysis

Pursuant to the directive in the JMR, the Board has been 
instructed to provide more substantial reasons and bases for its 
decision.  Specifically, the Board was instructed to address 
whether the Veteran's residuals of a fractured right humerus 
warrant a separate or higher rating under the diagnostic codes 
for nerve damage/paralysis.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 20 percent for the 
service-connected right shoulder disability.  

Findings from a February 2002 VA examination showed that flexion 
of the right shoulder was to 130 degrees, abduction was to 135 
degrees and external rotation was to 50 degrees.  Furthermore, 
internal rotation was to 45 degrees, extension was to 35 degrees 
and adduction was to 40 degrees.  These range of motion findings 
do not indicate that the motion of the right arm is limited to 
between the side and shoulder level as is necessary for a higher 
evaluation    

Range of motion of the right shoulder had decreased on VA 
examination in December 2009.  Flexion was to 80 degrees, 
extension was to 15 degrees and abduction was to 65 and 70 
degrees.  Internal rotation was to 40 degrees and external 
rotation was to 60 degrees.  However, these findings still do not 
indicate that the motion of the right arm is limited to between 
the side and shoulder level as is necessary for a higher 
evaluation and do not warrant a rating higher than 20 percent 
under Diagnostic Code 5201.

The other diagnostic codes addressing the shoulder that allow for 
a rating higher than 20 percent do not apply.  The medical 
evidence does not show ankylosis of the scapulohumeral 
articulation under Diagnostic Code 5200.  

The medical evidence does not show malunion of the humerus or any 
present recurrent dislocation at the scapulohumeral joint with 
frequent episodes of guarding of all arm movements as 
contemplated under Diagnostic Code 5202.

The December 2009 VA examiner did indicate that there was right 
elbow strain manifested by limitation of motion, also a residual 
of the inservice fracture of the right humerus. Consequently a 
separate 10 percent evaluation for this disability is in order.

The Board has also considered the functional impairment which can 
be attributed to pain and weakness.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45; see also VAGCOPPREC 9-
98 (Aug. 14, 1998).  In this case, a higher evaluation is not 
warranted on the basis of additional functional loss due to pain 
and weakness.  The Veteran's reports of pain and weakness have 
been considered.

Moreover, with respect to any neurological impairment, the 
January 2010 VA examiner noted that any neurological impairment 
following a humerus fracture are seen immediately after the 
fracture and do not appear and progress decades later.  The 
examiner concluded that any such neurological impairment that the 
Veteran may be experiencing is most likely due to evidence of a 
small stroke on the left side of the brain and from peripheral 
neuropathy due to his diabetes.  Thus, the Board finds that a 
separate or higher rating under the diagnostic codes for nerve 
damage/paralysis is not warranted. 

An extra-schedular evaluation under 38 C.F.R. § 3.321 has also 
been considered. However, the impairment associated with the 
right shoulder disability is adequately considered by the 
diagnostic codes applied.  Thus, the evidence does not present 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability rating in excess of 20 percent for 
residuals of a fractured right humerus is denied.

Entitlement to s separate 10 percent evaluation for right elbow 
strain with limitation of motion as a residual of the inservice 
fracture of the right humerus is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The Veteran has alleged that he cannot work anymore due to his 
right arm condition.  Moreover, on VA examination in December 
2009, the examiner concluded that the Veteran's service-connected 
residuals of a fractured right humerus significantly impact his 
ability to work.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court held that a claim for a total rating based on 
unemployability due to service- connected disability (TDIU), 
either expressly raised by the Veteran or reasonably raised by 
the record involves an attempt to obtain an appropriate rating 
for a disability and is part of the claim for an increased 
rating.  As such, a claim for TDIU is remanded to the RO for 
further development.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative, asking him to provide 
sufficient information, and if necessary 
authorization, to enable VA to obtain any 
additional pertinent treatment records not 
currently of record.  Based on the Veteran's 
response, assist him in obtaining any 
additional evidence identified, following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received should 
be associated with the claims file. If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken. 

2.  Schedule the Veteran for an appropriate 
VA examination to determine whether he is 
unemployable solely due to his service-
connected right shoulder disability.  The 
claims folder must be made available to the 
examiner for review.  Based on the 
examination and review of the record, the 
examiner should specifically address whether 
it is at least as likely as not (50 percent 
or more probability) that the Veteran's 
service-connected right shoulder disability, 
without regard to his age or the effects of 
any non-service-connected disabilities, are 
severe enough to preclude him from obtaining 
and maintaining any form of gainful 
employment consistent with his education and 
occupational experience.

3.  Then readjudicate the issue on appeal.  
If the decision remains adverse, issue a 
supplemental statement of the case and allow 
the appropriate time for response. Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


